STEPHENSON, Justice
(concurring).
I concur with the disposition of this case in accordance with the majority opinion, but for the following reason. The judgment of the trial court, holding the City ordinance void as to appellee and granting injunctive relief to the School District has been superseded. To hold otherwise would, in effect, be to hold that the judgment below can be enforced during the pendency of this appeal, notwithstanding the fact the City of Groves has complied with the law giving it the right to supersede the judgment. The effect of this Court’s granting the relief prayed for would nullify the effect of the supersedeas affidavit, and thereby deprive the City of Groves of its fruits and benefits. No such power vests in this Court. Waters-Pierce Oil Co. v. State, 107 Tex. 1, 106 S.W. 326; Cisco Independent School Dist. v. Dudley, Tex.Civ.App., 53 S.W.2d 639.
In the second place, the power of this Court to grant original writs is strictly limited by Article 1823, V.A.T.S., to enforce the jurisdiction of this Court. The appellee’s application for this injunction makes out no such case. The appellee makes no showing that the jurisdiction of this Court over the subject matter of the litigation is in anywise in jeopardy. Cisco Independent School Dist. v. Dudley, supra.